
	
		I
		112th CONGRESS
		1st Session
		H. R. 187
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on
			 Oversight and Government
			 Reform and Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that rates of pay for Members of Congress
		  shall not be subject to automatic adjustment; and to provide that any bill or
		  resolution, and any amendment to any bill or resolution, which would increase
		  Members’ pay may be adopted only by a recorded vote.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Reform Act of
			 2011.
		2.Elimination of
			 automatic pay adjustments for Members of CongressSection 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is amended to read as follows:
			
				601.(a)(1)Until otherwise provided
				under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351 and
				following) or any other provision of law, the annual rate of pay for—
							(A)each Senator, Member of the House of
				Representatives, and Delegate to the House of Representatives, and the Resident
				Commissioner from Puerto Rico,
							(B)the President pro tempore of the
				Senate, the majority leader and the minority leader of the Senate, and the
				majority leader and the minority leader of the House of Representatives,
				and
							(C)the Speaker of the House of
				Representatives,
							shall be
				the rate payable for such position as of the date of the enactment of the
				Congressional Pay Reform Act of
				2011.
						(2)(A)(i)Any bill or resolution,
				and any amendment to any bill or resolution, that provides for any increase in
				the rate of pay payable for any position referred to in paragraph (1) may be
				adopted by the House of Representatives or the Senate only by a vote recorded
				so as to reflect the vote of each Member voting.
								(ii)Nothing in clause (i) shall apply
				with respect to any pay adjustment under section 225 of the Federal Salary Act
				of 1967.
								(B)The provisions of subparagraph (A)
				are enacted by the Congress—
								(i)as an exercise of the rulemaking power
				of the House of Representatives and the Senate, respectively, and as such they
				shall be considered as part of the rules of each House, respectively, and such
				rules shall supersede other rules only to the extent that they are inconsistent
				therewith; and
								(ii)with full recognition of the
				constitutional right of either House to change such rules (so far as relating
				to such House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of such
				House.
								.
		
